Citation Nr: 0433775	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  95-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder for the period prior to March 
9, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
dysthymic disorder for the period commencing March 9, 2000.

3.  Entitlement to an effective date earlier than March 9, 
2000, for the grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2001, the Board remanded this case to the RO for 
further development of the evidence.  In March 2003, the 
Board remanded the case for procedural reasons.  On August 1, 
2003, the veteran appeared and testified at a hearing by 
videoconference before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

At the hearing in August 2003, the veteran withdrew his 
appeal on the issue of entitlement to an initial compensable 
evaluation for azoospermia.  

The issue of entitlement to an evaluation in excess of 50 
percent for dysthymic disorder for the period commencing 
March 9, 2000, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the period prior to March 9, 2000, dysthymic disorder 
was primarily manifested by anxiety, depression, and 
disturbed sleep; the disability was productive of 
considerable impairment.

2. The date of claim for TDIU was September 20, 1994.

3.  Entitlement to TDIU arose within one year prior to 
September 20, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
dysthymic disorder for the period prior to March 9, 2000, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2004).

2.  An effective date of September 20, 1994, for a grant of 
TDIU is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2004) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

With regard to the issue of entitlement to an initial 
evaluation in excess of 30 percent for dysthymic disorder for 
the period prior to March 9, 2000, a statement of the case 
furnished to the veteran in August 1995 set forth the rating 
criteria then in effect and the items of evidence which VA 
had considered.  A supplemental statement of the case set 
forth the revised rating criteria and the additional evidence 
which VA had considered.  A remedial VCAA notice letter in 
September 2001 requested that the veteran identify or submit 
any additional relevant evidence and informed the veteran of 
the evidence which VA would attempt to obtain on his behalf.  
The RO's letter notified the veteran that it was his 
responsibility to support his claim with appropriate 
evidence.  The veteran was provided with contact information 
if he had questions or needed assistance.  A supplemental 
statement of the case furnished to the veteran in September 
2002 set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and informed the veteran of the reasons and bases for 
the denial of his claim.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his responsibility to support his claim with 
appropriate evidence such that any deficiency in the wording 
of the notice was a harmless error.  The Board also finds 
that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any additional pertinent records to be obtained by VA in 
connection with the increased rating claim decided herein.  
In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the VCAA 
with regard to the claim for an initial evaluation in excess 
of 30 percent for dysthymic disorder for the period prior to 
March 9, 2000.  VA obtained the veteran's VA treatment 
records and afforded him a VA psychiatric examination.  The 
veteran and his representative have not identified any 
additional evidence relevant to the claim.  The Board, 
therefore, finds that further assistance is not required and 
the issue is ready for appellate review.

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal with regard to the issue of 
entitlement to an earlier effective date for the grant of 
TDIU.  As such, the Board finds that no further action is 
required to comply with the VCAA and the implementing 
regulations with respect to that issue. 

II.  Legal Criteria

A. Increased Schedular Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The initial claim for service connection for a psychiatric 
disorder dates from April 1994, with service connection 
granted in April 1995, effective from December 1993.  This 
appeal stems from the initial assignment of a disability 
rating.  The Court has held that, following an initial award 
of service connection for a disability, separate ratings can 
be assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's appeal.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996). 

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
revised statutory or regulatory provisions may not be applied 
to any time period before the effective date of the change.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003); VAOPGCPREC. 3-2000 (April 10, 2000); see also Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), vacated on other grounds 
by 251 F.3d 166 (Fed. Cir. 1999).  The veteran's psychiatric 
disability will be evaluated under both versions of the 
schedular criteria to determine which, if either, is more 
favorable.

The Board notes that, although VAOPGCPREC 3-2000 prohibits 
the application of the current schedular criteria prior to 
their effective date, the reverse is not true with respect to 
application of former schedular criteria prospectively.

Prior to the revision, the veteran's service connected 
psychiatric disorder was characterized as anxiety and 
depression and evaluated under 38 C.F.R. § 4.132, Diagnostic 
Code 9400, pertaining to generalized anxiety disorder, which 
provided that a 10 percent rating was warranted with 
impairment less than the criteria for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
30 percent rating was warranted when there was definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms used 
were "quantitative" in character, invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision under   38 U.S.C.A. § 7104(d)(1).  
In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c). 

Prior to November 7, 1996, Diagnostic Code 9400 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and  persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court held, however, that the criteria in 38 C.F.R. § 4.132 
for a 100 percent rating for psychiatric disability were each 
an independent basis for granting a 100 percent evaluation 
and that, whenever unemployability was caused solely by a 
service-connected mental disorder, a 100 percent schedular 
rating was warranted.  Johnson v. Brown, 7 Vet. App. 95 
(1995).  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9433, pertaining to dysthymic disorder, and a general 
formula for rating mental disorders provide that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.              
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

B. Earlier Effective Date for Grant of TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  The 
veteran's employment history, educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341 (2004). 

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

III. Factual Background 
     
A rating decision in September 1992 granted entitlement to 
service connection and assigned a 30 percent evaluation for 
non-Hodgkin's lymphoma (NHL), effective from June 4, 1990.  
In January 1993 and October 1994 rating decisions, the RO 
assigned 100 percent evaluations for one-year periods 
following surgery or therapeutic treatment, after which the 
30 percent rating was re-established.  The 30 percent rating 
for NHL has been in effect since November 1995.  A rating 
decision in April 1995 granted entitlement to service 
connection for anxiety and depression as secondary to NHL and 
assigned an evaluation of 10 percent, effective from December 
1993.  A rating decision in June 1996 granted an increased 
evaluation of 30 percent for anxiety and depression, 
effective from December 1993, the date of the grant of the 
grant of service connection.  In an April 2000 rating 
decision, the RO re-characterized the veteran's service-
connected psychiatric disorder as dysthymia and granted an 
increased evaluation of 50 percent, effective from March 9, 
2000, the date of a VA examination.

With regard to the initial evaluation of 30 percent for an 
acquired psychiatric disorder, now classified as dysthymic 
disorder, for the period prior to March 9, 2000, the Board 
notes that the veteran's psychiatric disability was rated 
under the schedular criteria in effect prior to November 9, 
1996.  During that period of time, the veteran was being seen 
on an outpatient basis by a VA clinical psychologist.  In 
addition, he underwent a VA psychiatric examination in 
November 1994.  Also, he was granted disability benefits by 
the Social Security Administration (SSA) under laws 
administered by that agency.

In a May 1994 decision, the SSA found that the veteran had 
been disabled since August 1, 1986, by a combination of 
impairments including NHL and anxiety and that such 
combination of impairments had prevented the veteran from 
engaging in any substantial gainful activity, including 
sedentary work, on a sustained basis.

At a VA mental disorders examination in November 1994, it was 
noted that the veteran had had periods of remission of his 
NHL followed by recurrence of active disease.  During the 
year prior to the examination, the veteran had been a VA 
psychiatric outpatient.  He was taking Librium and another 
medication to help him sleep.  The veteran complained of 
continuous thoughts about recurrence of his illness and about 
dying and of general anxiety and depression.  He stated that 
he could not do any physical labor due to his physical 
condition.  He frequently ran a temperature and he sweated 
easily.  He indicated that he spent most of his day at home.  
Even with medication for sleep, he slept only three or four 
hours and awakened frequently.  He had a long history of 
being a workaholic but at the time of the examination he 
appeared to focus his active mind on his illness.  On mental 
status examination, the veteran was oriented and alert.  He 
spoke rapidly but clearly.  He appeared moderately anxious 
and mildly depressed.  He denied any unusual thinking such as 
hallucinations.  The impression on Axis I was anxiety and 
depression secondary to physical illness.  The impression on 
Axis III was lymphoma.  The examiner commented that the 
veteran was disabled from a combination of his physical and 
emotional difficulties and that he had a good deal of anxiety 
and depression.   

The veteran presented to the November 1994 VA examination 
with a statement from his treating psychologist, dated the 
day before the examination, noting that that veteran was 
suffering from major depression and/or generalized anxiety, 
secondary to his service-connected NHL.  It was the 
psychologist's opinion that the veteran's condition was "to 
a considerable to severe degree."  

In June 1995, statements were received from the managers of 
two automobile dealerships, who reported that they had not 
hired the veteran to work for them due to the condition of 
his health.

In June 1995, the veteran's treating VA psychologist reported 
that the veteran's severe symptoms of depression and anxiety 
would greatly interfere with his ability to function in any 
40 hour job and that the veteran was permanently disabled 
from employment by a combination of his NHL and emotional 
illness.  The treating VA psychologist had reported 
essentially the same findings and opinion in April, 
September, and November 1994, and he re-iterated his findings 
and opinion in subsequent reports in July 1995 and October 
1995 and in testimony at a hearing before a hearing officer 
at the RO in March 1996.    

At the hearing in March 1996, the veteran testified that, 
prior to being diagnosed with NHL in 1986, he had several 
businesses, including an automobile repair shop, a body shop, 
a used car lot, and a junk yard, and that he also had 14 
rental properties.  He testified that his NHL and his anxiety 
and depression made him unable to work any longer.  In their 
testimony, the veteran's treating psychologist and his wife 
corroborated the veteran's testimony.

The record does not contain any medical evidence or 
information concerning the veteran's psychiatric status for 
the period from March 1996 to March 9, 2000, the date of the 
VA examination.  


IV. Analysis

A. Increased Evaluation  

The Board finds that the former schedular criteria are more 
favorable to the veteran in this case because the current 
criteria contain more rigorous and specific standards for 
evaluating mental illness, many of which are not met in this 
case.  In addition, the former rating criteria are stated in 
the disjunctive.  In other words, under the former rating 
criteria, only one of the disjunctive requirements must be 
met in order for the increased rating to be assigned, whereas 
with the current rating criteria, the evidence must prove 
that the rating criteria as a whole are satisfied, nearly 
approximated, or about as equally satisfied as the criteria 
for the lower rating.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).  The Board finds this is to the veteran's advantage.  
The Board concludes that application of the older regulatory 
criteria yields a more favorable result for the veteran.

For the period prior to March 9, 2000, the evidence of record 
clearly shows that the veteran had significant industrial 
impairment by reason of psychiatric symptomatology related to 
his physical condition, which was affected by periods when 
NHL was active and periods when NHL was in remission.  
However, neither the veteran's VA treating psychologist nor 
the VA examining psychiatrist nor the SSA found that his 
psychiatric disorder, considered by itself, rendered him 
demonstrably unable to obtain or retain employment or, 
indeed, caused severe impairment in his ability to obtain or 
retain employment so as to warrant consideration of a 70 
percent or a 100 percent rating under the former rating 
criteria.  Considering the veteran's reported psychic 
distress during the period prior to March 9, 2000, at those 
times that his NHL was in an active disease process, the 
Board finds that the impairment of his acquired psychiatric 
disorder more nearly approximated considerable impairment 
rather than definite impairment under the former criteria so 
as to warrant an evaluation of 50 percent.  Entitlement to 
that rating is established.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9400 (1996).    


B. Earlier Effective Date for Grant of TDIU

On September 20, 1994, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  This was his initial claim of entitlement 
to TDIU, and so the Board finds that the date of claim for 
TDIU was 
September 20, 1994.  

The Board notes that, with the evaluation of 50 percent for 
dysthymic disorder for the period prior to March 9, 2000, 
granted by this decision, the veteran meets the schedular 
standards of 38 C.F.R. § 4.16(a) for TDIU for the entire 
appeal period; that is, from December 1993.

As noted above, in May 1994, SSA found that the veteran was 
unable to engage in substantially gainful employment due to 
impairment attributable to his service connected disabilities 
of NHL and an acquired psychiatric disorder.  In  April 1994, 
the veteran's VA treating psychologist had reached the same 
conclusion.  There is no competent medical evidence contrary 
to the findings of the SSA or contrary to the opinion of the 
VA treating psychologist.  The Board, therefore, finds that 
entitlement to TDIU arose within one year of September 20, 
1994, the date of claim.  As the effective date must be the 
later of the date of claim or the date entitlement arose, see 
38 C.F.R. § 3.400, the proper effective date for the grant of 
TDIU in this case is September 20, 1994, the date of claim, 
and entitlement to that benefit is established.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).   

ORDER

An evaluation of 50 percent for dsythymic disorder for the 
period prior to March 9, 2000, is granted, subject to 
governing regulations concerning monetary benefits.

An effective date of September 20, 1994, for a grant of TDIU 
is granted.


REMAND

In April 2004, the Board received from the RO a medical 
report filed at the RO in March 2004 by the appellant in 
which the veteran's treating private oncologist reported that 
the veteran had had a relapse or recurrence of his NHL.  

Applicable regulations provide that any pertinent evidence 
submitted by the appellant or representative which is 
referred to the Board by the agency of original jurisdiction 
under 38 C.F.R. § 19.37 (evidence received after transfer of 
records to the Board) must be referred to agency of original 
jurisdiction for review, unless this procedural right is 
waived by the appellant or representative or unless the Board 
determines that the benefit to which the evidence relates may 
be fully allowed on appeal without such referral.  See 
38 C.F.R. § 20.1304, as amended at 69 Fed. Reg. 53808 (Sept. 
3, 2004).  

Given that the medical evidence in this case shows that the 
severity of the veteran's service-connected psychiatric 
disorder has been affected by whether his NHL is in remission 
or is active, the Board finds that the treating oncologist's 
report that the veteran's NHL is again active is relevant to 
his claim for an evaluation in excess of 50 percent for 
dysthymic disorder for the period commencing March 9, 2000.  
Because the veteran has not waived initial RO consideration 
of this additional evidence, the case must be remanded to the 
RO for its consideration of the additional evidence.  In 
addition, the Board finds that VA's duty to assist the 
veteran requires a contemporaneous VA psychiatric examination 
to determine the current severity of the veteran's dysthymic 
disorder.  See 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is REMANDED to the AMC for the 
following:

1. The AMC should request that the 
veteran identify all physicians and 
medical facilities which have treated him 
for psychiatric disability since the 
hearing in August 2003.  After obtaining 
any necessary releases from the veteran, 
the AMC should attempt to obtain all such 
clinical records.  The AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c) (2004) in this regard.

2. The AMC should then arrange for the 
veteran to undergo a VA psychiatric 
examination.  It is imperative that the 
examiner review the pertinent medical 
evidence in the claims file.  The 
examiner should report his or her 
findings as to the current severity of 
the veteran's dysthymic disorder.  
Specifically, the examiner should report 
whether the veteran's dysthymic disorder 
is manifested by occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal 
ideations; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work like setting); 
inability to establish and maintain 
effective relationships or whether the 
veteran's dysthymic disorder is 
manifested by total occupational and 
social impairment, due to such symptoms 
as: Gross impairment and thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
A rationale should be provided for the 
opinions expressed.

3.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claim based on 
consideration of all of the evidence of 
record.  If the AMC denies the benefit 
sought on appeal, it should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
   
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
  


	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



